Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims, filed 03/19/2021, are accepted. Claims 1 and 3 are amended.
	Applicant’s amendments to the specification, filed 03/19/2021, are accepted. 
Response to Arguments
2)	Applicant’s arguments, see pages 8-9, section titled “Specification”, filed 03/19/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
	Applicant’s arguments, see pages 9-28, section titled “Prior Art Rejections”, filed 03/19/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3 and 5 as being anticipated by Nakamaru (JP,2000-342688), hereinafter Nakamaru; and the 35 U.S.C. 103 rejections of claim 4 as being unpatentable over Nakamaru in view of Chiba (JP, 05-131029), hereinafter Chiba; and claims 6-7 as being unpatentable over Nakamaru in view of Sudo (JP, 2006-181027), hereinafter Sudo, have been withdrawn.
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. For clarity of record, while the 35 U.S.C. 102(a)(1) rejection of claims 1-3 and 5 has been removed, as noted above, Examiner does not find persuasive Applicant’s specific argument on pages 26-27 regarding Nakamaru being silent to “a rubber base material that, when silicone oil is added thereto, allows the silicone oil to .
Allowable Subject Matter
3)	Claims 1-7 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is Nakamaru. While Nakamaru teaches a high-slidability syringe comprising: a syringe barrel (Fig. 6; 12); a gasket (Fig. 6; 18) adapted to be press-fitted in the syringe barrel and used in a sliding manner in the syringe barrel [Paragraph 0029]; and a piston rod (Fig. 6; 14) with the gasket attached to a front end thereof (as shown in Fig. 5), wherein the gasket comprises: a gasket main body (Fig. 6; 30) that is formed of a rigid plastic [Paragraph 0030]; and a sliding contact ring (Fig. 7A; 24), wherein the sliding contact ring comprises: a rubber base material [Paragraph 0030] that, when silicone oil is added thereto, allows the silicone oil to bleed therefrom under increased pressure on the sliding contact ring against the syringe barrel [Paragraph 0030]; Nakamaru fails to teach wherein the gasket main body has a recessed groove formed in a sliding contact surface thereof adapted to slidably contact an inner circumferential surface of the syringe barrel; wherein the sliding contact ring is fitted in the recessed groove; and wherein the gasket main body 
	The combined structure of the recessed groove with the rod side sliding part and the liquid contact side sliding part imparts a novel and non-obvious function of the claimed invention; namely by ensuring that the silicon oil applied to create the “high slidablilty” function of the claimed invention is prevented from interacting with a drug solution on the opposite side of the liquid contact side sliding part – as noted by Applicant in paragraph [0012] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783